                                                                                           E-FILED
                                                        Monday, 30 September, 2019 10:09:20 AM
                                                                    Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                              SPRINGFIELD DIVISION


RORY C. MAYNOR,                               )
                                              )
        Petitioner,                           )
                                              )
 v.                                           )         Case No. 16-3179
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
        Respondent.                           )

                                      OPINION

RICHARD MILLS, United States District Judge:

        Pending is Motion of Petitioner Rory C. Maynor to Vacate Sentence Under

28 U.S.C. § 2255.

        Following a guilty plea to the manufacture of a mixture or substance

containing methamphetamine, the Petitioner was sentenced to 188 months in the

custody of the Bureau of Prisons followed by six years of supervised release. See

United States v. Rory C. Maynor, Case No. 10-30003.

        At sentencing, the Petitioner was determined to be a career offender based on

prior    convictions for     aggravated   battery and    attempted     possession     of

methamphetamine manufacturing materials. The aggravated battery conviction was

determined to be a “crime of violence” pursuant to the career offender residual

clause, U.S.S.G. § 4B1.2(a).
                                          1
      The Petitioner sought habeas relief after the Supreme Court determined that

the residual clause of the Armed Career Criminal Act (“ACCA”), 18 U.S.C. §

924(3e)(2)(B)(ii), was unconstitutionally vague. See Johnson v. United States, 135

S. Ct. 2551, 2555-60 (2015). The following year, the Court held that the rule in

Johnson is retroactive to cases on collateral review. See Welch v. United States, 136

S. Ct. 1257, 1268 (2016). Following the decisions in Johnson and Welch, the status

of the identically worded career offender residual clause was uncertain.

      In Beckles v. United States, 137 S. Ct. 886 (2017), the Supreme Court held

that the advisory Sentencing Guidelines are not subject to vagueness challenges and,

therefore, the post-Booker advisory version of § 4B1.2(a)’s residual clause is not

void for vagueness. See id. at 893-95. Because the Petitioner was sentenced under

the advisory Sentencing Guidelines, the Court concludes he is entitled to no relief.

      Accordingly, the Petitioner was properly sentenced as a career offender and

therefore is entitled to no relief on the merits.

      Pursuant to Rule 11(a) of the Rules Governing Section 2255 Proceedings, the

Court must issue or deny a certificate of appealability. Upon reviewing the entire

record, the Court concludes that the Petitioner has not made a substantial showing

of the denial of a constitutional right as required under 28 U.S.C. § 2253(c)(2).

Accordingly, the Court will deny a certificate of appealability.




                                            2
      Ergo, the Motion of Petitioner Rory C. Maynor to Vacate, Set Aside or Correct

Sentence under 28 U.S.C. § 2255 [d/e 1] is DENIED.

      Because the Petitioner has not made a substantial showing of the denial of a

constitutional right, the Court hereby denies the Petitioner a certificate of

appealability under Rule 11(a).

      The Petitioner may seek a certificate from the court of appeals under Federal

Rule of Appellate Procedure 22.

ENTER: September 27, 2019

      FOR THE COURT:
                                                  /s/ Richard Mills
                                                  Richard Mills
                                                  United States District Judge




                                        3
